DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harun Eksin et al. U.S. Patent 6,224,150 B1 (Eksin) in view of Vincent Adragna et al. U.S. Patent Publication 2006/0061167 A1 (Adragna).
Regarding claim 1, Eksin discloses a vehicle seat for a motor vehicle, the vehicle seat comprising: a seat frame disclosed but not shown (Column 3 Line 15-25) adapted to be attached to a vehicle floor; a seat part supported by the seat frame (Element 11); a ventilating device that has at least one controllable air-conveying device and at least one air outlet device flow-connected to the air-conveying device (Figure 2).  Eksin does not directly disclose a seat part element.  Adragna discloses a vehicle seat comprising a seat part element (Element 22) supported by the seat frame, the seat part having a seat cushion ([0023]) that lengthens the seat part (Element 14) and is mounted on the seat frame so as to be longitudinally movable relative to the seat part (Figure 2 and 3).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Eksin as taught by Adragna to include Adragna’s seat part element.  Such a modification would provide a means to adjust the seat surface area for different sized occupants. 
Eksin in view of Adragna discloses the seat part element (Element 22, Adragna) having the ventilating device (Figure 2 integrated in the seat structure, Eksin in view of [0007] of Adragna). 
Eksin in view of Adragna discloses the vehicle seat wherein the seat part element (Element 22, Adragna) has a support plate (Element 37, Adragna) which is mounted on the seat frame (Figure 2, Adragna) so as to be movable and on which is arranged a seat cushion (Figure 1 Element 11, Eksin in view of Elements 12, 14, 22, 37, Adragna), wherein the air-conveying device (Figure 2, Eksin) is arranged on the support plate (detailed support, Adragna [0007]) in the seat cushion (Figure 1, Eksin).  
Regarding claim 3, Eksin in view of Adragna discloses the vehicle seat wherein the air-conveying device is encased at least in some regions of the seat part seat cushion by a cut foam (Figure 1 Element 25 within Element 17, Eksin in view of Element 22 and [0023], Adragna).  
Regarding claim 4, Eksin in view of Adragna discloses the vehicle seat wherein the seat part seat cushion has at least one air duct that leads from the cut foam to the air outlet device (Element 19, Eksin in view of [0023], Adragna).  
Regarding claim 5, Eksin in view of Adragna discloses the vehicle seat wherein the cut foam has at least one additional air duct, which is flow-connected to the air-conveying device on one side and to one or more air ducts of the seat cushion on the other side (Figure 1 air flow direction through Element 18 and extend through Element 19, Eksin).  
Regarding claim 6, Eksin in view of Adragna discloses the vehicle seat wherein the air outlet device is implemented as an air-permeable tensioned layer or a textile layer of an upholstery covering of the seat part element (Column 3 Lines 20-45, Eksin).  
Regarding claim 7, Eksin in view of Adragna discloses the vehicle seat wherein the air-conveying device is implemented as an electric fan (Element 25, Eksin), wherein the fan is arranged at least substantially in the center on the seat (Figure 1, Eksin).  Eksin in view of Adragna does not directly disclose the electric fan to be center on the support plate.  Orientation modification is common and well known in the art.  It would be obvious to orientate and arrange the fan to be centered on the support plate (as disclosed in Adragna).  Such a modification would provide a means to secure the vehicle seat components on a durable support surface.  
Regarding claim 8, Eksin in view of Adragna discloses the vehicle seat wherein the at least one additional air duct of the cut foam extends at least substantially in the plane of the seat part element (Figure 2 Eksin in view of Adragna seat element part).  
Regarding claim 9, Eksin in view of Adragna discloses the vehicle seat wherein the at least one air duct of the seat cushion extends at least substantially perpendicularly to the plane of the seat part element (Figure 2 Eksin in view of Adragna seat element part).  
Regarding claim 11, Eksin in view of Adragna discloses the vehicle seat wherein a backrest is arranged or mounted so as to be tiltable on the seat part (Element 12 Column 3 Line 19-25, Eksin).  
Regarding claim 12, Eksin in view of Adragna discloses the vehicle seat wherein the seat part and/or the backrest each have an additional ventilating device (Figure 1 Element 25 on Element 12, Eksin).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eksin in view of Adragna further in view of Goran Bajic U.S. Patent Publication 2005/0140189 A1 (Bajic).
Regarding claim 10, Eksin in view of Adragna discloses the vehicle seat comprising the fan having a housing that is mounted on a support plate (Element 25, Eksin in view of Figure 2 and 4, Adragna).  Eksin in view of Adragna does not directly disclose the housing to be screwed and/or snapped onto the support plate.  Bajic discloses a fan having a housing secured to the support plate by screws (Figure 12 and 13 [0068]).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Eksin in view of Adragna as taught by Bajic to include Bajic’s fan mounting screws on a support plate before the effective filing date of the claimed invention.  Such a modification would provide a means to securely attach the fan on the seat support structure.  

Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive.
The seat part (Elemetn 22, Adragna) as disclosed is an addition to existing seat frame structure as a thigh lengthening portion for the seat in structural detail.  Eksin discloses a seat structure with an existing frame and cushion assembly having a blower.  Existing vehicle seats yielding the modified seat part as taught in Adragna are disclosed in [0005], Adragna.  
The cushion as a part of the seat part is also disclosed in Adragna ([0023]).  
The claims do not recite structural limitations to distinguish over the teachings of Eksin in view of Adragna.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636